Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1, 2, 3, 5, 7, 19, 24-27, 29, and 30 are pending and are allowed herein.
	Claims 9, 11, 13, 15, 16, 18, and 28 are cancelled herein.
	Claims 1, 29, and 30 are amended herein.
Authorization for this Examiner’s amendment was given in an interview with Stephen Heller on 04/15/2021.
It is noted that this NOA contains the same rationale and amendments as the NOA mailed 05/14/2021.  The IDS filed 08/06/2021 has been considered and is not deemed to materially change the grounds and rationale established herein.  The amendments are reiterated for the sake of clarity of the record.  

The application has been amended as follows: 
1. (Currently amended) A blood substitute product comprising haemoglobin from any source and a self-assembled microparticle which comprises an acid having two or more acid groups and an organic base which is soluble in a hydrophilic solvent; 
	wherein the acid comprises brassylic acid, sebacic acid, and/or azelaic acid; 
	wherein the organic base comprises one or more of N-methylmorpholine, N,N-dimethylaminoethanol, 4-dimethylaminopyridine, imidazole, 1-methylamidazole, poly(diallyldimethylammonium chloride) (PDAC), didecyldimethylammonium chloride (DDAC), dodecyldipropylenetriamine (DDPT), and poly epsilon lysine,

in which the molar ratio of the acid groups to basic groups is from 0.6 to 1.4:1.

9 (Cancelled)

11 (Cancelled)

13 (Cancelled)

15 (Cancelled)

16 (Cancelled)

18 (Cancelled)

28 (Cancelled)

29. (Currently Amended) A method of producing a blood substitute product comprises brassylic acid, sebacic acid, and/or azelaic acid; 
	wherein the organic base comprises one or more of N-methylmorpholine, N,N-dimethylaminoethanol, 4-dimethylaminopyridine, imidazole, 1-methylamidazole, poly(diallyldimethylammonium chloride) (PDAC), didecyldimethylammonium chloride (DDAC), dodecyldipropylenetriamine (DDPT), and poly epsilon lysine,
and the base is soluble in a hydrophilic solvent and in which the molar ratio of acid groups to basic groups in the acid and base is from 0.6 to 1.4:1 and contacting the said self-assembled microparticle with haemoglobin from any source under conditions to cross-link haemoglobin with the said acid and to displace the base in whole or part.

30. (Currently Amended) The method of claim 29 in which the said haemoglobin is present as a stable polymerized haemoglobin solution.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:  The IDS filed 08/06/2021 has been considered and did not change the previously set forth reasons for allowance.  The closest prior art remains Wellings (WO 2012/143508) (IDS Reference).  While Wellings teaches composition that have similar ingredients, the prior art does not directly teach the presence of haemoglobin as instantly claimed in the presence of the other specifically identified components, wherein without the use of improper hindsight reconstruction, one of ordinary skill in the art would not have been motived to make the required modifications.  As such, the instant claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TREVOR LOVE/Primary Examiner, Art Unit 1611